Citation Nr: 1451839	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-12 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In March 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims ("Court") in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability ("TDIU") due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  The evidence reflects that the Veteran retired due to an accident.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


FINDING OF FACT

The Veteran's diabetes mellitus type II requires insulin and a restricted diet, but not a regulation of his activities.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159 (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2010 satisfied the duty to notify provisions with respect to a claim for an increased disability rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The notification requirements have been met.

As to the duty to assist, the identified VA medical treatment records are associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Updated VA medical treatment records were obtained and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).  There is no indication that the Veteran receives disability benefits from the Social Security Administration ("SSA").  During his hearing, the Veteran was asked whether he received retirement or disability benefits from SSA and he responded that he received retirement benefits from SSA.  As such, a remand to obtain SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In addition, the Veteran was provided VA examinations with respect to his service-connected diabetes mellitus type II.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for rating purposes.  The reports reflect examinations of the Veteran, contain the manifestations of the Veteran's disability, and provide the relevant information to rate the disability.  The Board recognizes that the June 2010 VA medical examination report noted the Veteran's complaints of neurologic symptoms in his right hand, but did not list any diagnosis related to peripheral neuropathy.  The July 2014 VA medical examination report shows that the Veteran's right hand was examined and the examiner stated that the Veteran does not have diabetic peripheral neuropathy.  In addition, the examination report included the information requested by the May 2014 remand.  Therefore, the examination is adequate and complied with the May 2014 remand directive.  See Stegall, supra; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected diabetes mellitus type II since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and questioned the Veteran regarding the manifestations of his service-connected diabetes mellitus type II.  With respect to any evidence that may have been overlooked, the VLJ questioned the Veteran regarding any medical treatment and whether the Veteran received disability benefits from the SSA.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Legal Criteria - Rating Disabilities

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus which requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities.   A 60 percent rating is warranted for diabetes mellitus when it requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for diabetes mellitus which requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913.  Id. at Note (1).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

Analysis

The Board thoroughly reviewed all the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the issue.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran avers that his service-connected diabetes mellitus type II warrants a rating in excess of 20 percent.  In a VA Form 21-4138, Statement in Support of Claim, the Veteran requested a higher rating because he had to take up to five shots of insulin every day to treat his diabetes mellitus type II.  In his VA Form 9, the Veteran explained that his disability should be rated higher because he was required to take five insulin shots per day to keep his blood sugars under control, watch his diet and take snacks as needed, and exercise at least one to two hours a day.  He stated that after he finishes exercising, he has to sit down or lay down to rest because he does not have any strength.  He reported that he sold his farm in 2010 because he could not take care of it.  He stated that the selling of his farm was due to his service-connected diabetes mellitus type II.  In a January 2012 signed statement from the Veteran's representative, it was asserted that the Veteran's activities were regulated or controlled to keep his diabetes under control.  During his March 2013 hearing, the Veteran reported that his doctor spoke to him about regulating his activities.  He testified that his doctor recommended that he exercise or walk every day.  

VA medical treatment records reflect that the Veteran receives insulin injections and has a restricted diet.  A June 2010 VA eye consult note stated that there was no diabetic retinopathy.  An August 2010 VA medical treatment shows that the Veteran was assessed with one episode of hypoglycemia related to an increase in activity and delayed meal.  The plan specified that the Veteran was to take meal-time insulin and carry a carbohydrate snack when working on the ranch.  A March 2012 VA medical treatment record listed an assessment of "Type 2 DM" with frequent hypoglycemia.  A July 2014 VA medical treatment record shows that the Veteran's diabetes mellitus was controlled without frequent low blood sugar symptoms.  A February 2014 VA medical treatment record noted that the Veteran walked nearly daily and his muscle strength and tone was normal.

The Veteran was provided a VA examination in June 2010.  A history update noted that there were no episodes of hypoglycemia or ketoacidosis.  The Veteran reported a weight gain of about thirty-five pounds over the past six months and he did not have any diet changes.  He did not report visual complaints or bowel or bladder functional impairment.  He stated that he had intermittent right wrist pain/numbness in hand.  His frequency of visits to primary care physicians has been every three to six months.

A July 2014 VA examination report shows that the claims folder was reviewed.  Treatment for diabetes mellitus type II included restricted diet, prescribed oral hypoglycemic agent, and more than one injection of insulin per day.  The examiner stated that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis.  He visited his diabetic care provider less than two times per month for episodes of hypoglycemia.  He did not have any episodes of ketoacidosis or hypoglycemic reactions that required hospitalization over the past 12 months.  He did not have progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  His diabetes mellitus did not impact his or her ability to work.  The examiner noted the Veteran's reported problems with his right wrist and hand.  He stated that when the right wrist becomes swollen, his right hand feels numb.  The right wrist and hand symptoms occurred after he did a lot of lifting and pushing.  The examiner indicated that the Veteran had signs and symptoms consistent with carpal tunnel syndrome involving the right wrist.  The examiner stated that a review of the record showed that he was not diagnosed with diabetic neuropathy and he was not diagnosed with diabetic peripheral neuropathy at this time.  An accompanying eye examination report shows that the Veteran was diagnosed with nuclear sclerosis and strabismic amblyopia.  He also had cataracts in both eyes.  The examiner stated that there were no ocular manifestations of diabetes.  The examiner explained that the cataracts were not affecting the Veteran's vision, the nuclear sclerosis was likely age-related, and the mildly reduced vision from history of esotropia, causing strabismic amblyopia, was not related to diabetes.

The Board finds that the criteria for a rating in excess of 20 percent for diabetes mellitus type II are not met.  See 38 C.F.R. § 4.119; Diagnostic Code 7913.  Again, the criteria for a higher rating under this Diagnostic Code are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents), restricted diet, and regulation of activities.  See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria); but see Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

The medical evidence demonstrates that the Veteran's diabetes mellitus type II is treated by diet and insulin.  These manifestations meet the criteria for a 20 percent rating, which the Veteran is currently assigned.  The Veteran is not shown to have been instructed by a physician to avoid strenuous occupational and recreational activities, as is required for a higher 40 percent rating.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  In fact, the VA medical treatment records indicate that the Veteran reported exercise and walking daily.  The July 2014 VA examiner stated that the Veteran's diabetes mellitus type II did not require the regulation of activities for medical management.  The Veteran stated that his physician required him to restrict or regulate his activities in terms of suggesting that he exercise every day.  See hearing transcript.  However, as noted above, regulation of activities is defined as the avoidance of strenuous occupational and recreational activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (emphasis added).  The evidence, aside from the Veteran's assertions and those of his representative, does not reflect that the Veteran's occupational and recreations activities are restricted.  In fact, a May 2011 VA telehealth dietitian/diabetes educator instructed the Veteran to increase activity.  While the Board recognizes the Veteran's statements that he feels that he has to limit his activity due to his diabetes mellitus type II, he has not been shown to possess the medical expertise or knowledge to address whether he needs to restrict strenuous occupational or physical activities to control his diabetes mellitus type II.   See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board attaches great probative value to the July 2014 VA examiner's opinion that the Veteran's diabetes mellitus does not require regulation of activities.  The examiner reviewed the claims folder, examined the Veteran, has medical expertise, and determined that the diabetes mellitus type II does not require regulation of activities.  As a result, a rating in excess of 20 percent for diabetes mellitus type II is not warranted.  

As previously noted, noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913.  With respect to any compensable complications of the Veteran's diabetes mellitus that may be separately rated, the Veteran is separately service-connected for erectile dysfunction, peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity.  The evidence does not reflect any other compensable complications that may be separately rated.  First, the evidence does not reflect any eye disability due to diabetes mellitus, type II.  A July 2013 VA eye clinic exam note indicated that the Veteran's vision was doing well and he did not have diabetic retinopathy.  The July 2014 VA eye examination report also reflects that the Veteran did not have ocular manifestations due to his diabetes mellitus type II.  With respect to the Veteran's reported symptoms of the right hand, the competent evidence does not attribute any disability of the right hand to his diabetes mellitus type II.  In this respect, a VA medical treatment record dated in June 2010 indicated that the Veteran had neuropathy in the right hand.  However, VA medical treatment records dated in January 2010 and August 2011 reflect assessments of carpal tunnel syndrome of the right hand.  In order to resolve the unclear nature of the Veteran's right hand symptoms, the July 2014 VA examiner was asked to address the Veteran's symptoms.  The July 2014 VA examiner determined that the Veteran has carpal tunnel syndrome.  The examiner explained that the Veteran did not have diabetic neuropathy.  The Board assigns the most probative value to the July 2014 VA examiner's opinion because the examiner reviewed the claims folder, examined the Veteran, discussed the history and symptoms of the disability, and determined that the diagnosis was carpal tunnel syndrome.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As a result, separate ratings are not warranted for any compensable complications of diabetes mellitus type II. 

In adjudicating a claim, the competence and credibility of the Veteran and other lay persons must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  The Veteran expressed his belief that he is entitled to a rating in excess of 20 percent because he suffers functional impairment due to fatigue and his activities are restricted, controlled or otherwise regulated.  While the Board considered such statements, the Board attributes great probative value to the VA examination reports and VA medical treatment records as to the current severity and manifestations of the Veteran's diabetes mellitus type II.  In particular, the Board points out that the July 2014 VA examiner noted that the Veteran's activities were not regulated.  Again, the Veteran is not competent to state that his activities are regulated due to his diabetes mellitus type II.  As a result, the competent medical evidence of record is of greater probative value than the Veteran's statements as to whether his activities are regulated.  See e.g., Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that the Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant in support of the claim).

There is no identifiable period that would warrant a rating in excess of 20 percent for diabetes mellitus type II.  Staged ratings are not appropriate.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, the record does not establish that the rating criteria are inadequate.  The Veteran has reported that his activities are restricted, he follows a strict diet, has hypoglycemic reactions, and takes insulin, all of which are considered in the rating criteria.  It is noted that his representative asserted that the Veteran's diabetes mellitus type II causes him functional impairment due to fatigue.  Such is contemplated in the rating criteria as to regulation of activities.  Further, the evidence does not reflect the governing norms.  The Veteran reported that he had to sell his farm because he could not complete the necessary work.  However, the Veteran retired in 2007 from the Nebraska Department of Roads.  See March 2011 VA medical treatment record.  He does not contend that the disability impacted his occupation beyond that which is contemplated by the currently assigned rating.  In fact, a December 2011 VA medical treatment record indicated that the Veteran retired due to an accident.  Further, there are no frequent periods of hospitalization.  38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus type II is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


